                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

               v.

 JOHN PEARL SMITH, II,                      Case No. 3:16-cr-00086-SLG-1

                       Defendant.


 ORDER REGARDING MOTION TO PRECLUDE DEATH PENALTY OPINION
             AND EXECUTION IMPACT TESTIMONY

      Before the Court at Docket 707 is the government’s Motion in Limine to

Preclude Evidence or Argument Concerning Capital Punishment Opinion

Evidence. Defendant John Pearl Smith, II, responded in partial opposition at

Docket 804. The government did not file a reply.

      The government’s motion and Mr. Smith’s response relate to the appropriate

scope of testimony regarding witnesses’ beliefs about the proper sentence in this

case and the impact that Mr. Smith’s execution would have on witnesses. The

parties agree to three limitations on this type of testimony: First, the parties agree

that witnesses may not opine as to their personal opinion about the death penalty

in general; second, the parties agree that witnesses may not opine as to whether

the jury should impose the death penalty or life in prison as the punishment in this

case; third, the parties agree that witnesses may not speculate as to whether Mr.




        Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 1 of 7
Smith “would have a positive impact on others” in prison.1 The Court has reviewed

the cited caselaw and agrees that these categories of testimony are prohibited. 2

         Apart from the three categories listed above, the parties disagree as to the

appropriate limits on execution impact testimony and future conduct testimony.

I.       Execution impact testimony

         “Execution impact testimony” can be defined as testimony “relating to the

effect that [a defendant’s] execution would have on his family, friends, and other

loved ones.”3 The government acknowledges that although there is no federal

caselaw, constitutional provision, or statute requiring the admission of execution

impact testimony from a defendant’s supporters, a district court has the discretion

to allow execution impact evidence with appropriate limitations.4                      Indeed,

“[p]ermitting execution impact evidence and including related mitigating factors is




1
    Docket 707 at 3, 4, Docket 804 at 1–2.
2
 See generally United States v. Mitchell, 502 F.3d 931 (9th Cir. 2007); Stenson v. Lambert, 504
F.3d 873 (9th Cir. 2007); United States v. Lightly, 616 F.3d 321 (4th Cir. 2010).
3
 United States v. Con-Ui, Case No. 3:13-CR-123, 2017 WL 1410913, at *1 (M.D. Pa. Apr. 20,
2017) (citing United States v. Taylor, 583 F. Supp. 2d 923, 944 (E.D. Tenn. 2008)).
4
 Docket 707 at 6–7; see also United States v. Williams, 18 F. Supp. 3d 1065, 1071 n.2 (D. Haw.
2014) (“[U]nder Mitchell, the court has discretion to allow some such testimony, but with
appropriate limitations.”); United States v. Madison, 337 F. Supp. 3d 1186, 1206 (M.D. Fla.
2018) (“[M]any courts have permitted some form of execution impact testimony as relevant
mitigating evidence.”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 2 of 7
           Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 2 of 7
common, if not universal, practice.”5 Here, the government asks the Court to “not

exercise its discretion . . . and to prohibit all execution impact evidence.”6

          In United States v. Mitchell, the Ninth Circuit reviewed the limitations on

execution impact testimony that had been imposed by the district court:

                   Section 3593(c)'s standard for admissibility of information in a
          capital sentencing proceeding is more lenient than the standard for
          admissibility of evidence under the Federal Rules of Evidence.
          Information is admissible regardless of admissibility under the Rules,
          except that in the trial judge's discretion, information “may be excluded
          if its probative value is outweighed by the danger of creating unfair
          prejudice, confusing the issues, or misleading the jury.” This assures
          that the jury “not be precluded from considering as a mitigating factor,
          any aspect of a defendant's character or record and any
          circumstances of the offense that the defendant proffers as a basis for
          a sentence less than death.” Skipper v. South Carolina, 476 U.S. 1,
          4 . . . (1986) (quoting Eddings v. Oklahoma, 455 U.S. 104,
          110 . . . (1982)).

                  Here the court drew a fine, but appropriate, line for testimony
          as to whether Mitchell should receive the death penalty. It allowed
          witnesses to testify regarding their affection for Mitchell and their wish
          for his life to be spared, but did not allow them to offer an opinion
          about what they thought the jury's verdict should be. In doing so, the
          court kept the jury focused on relevant mitigating evidence, i.e.,
          “evidence which tends logically to prove or disprove some fact or
          circumstance which a fact-finder could reasonably deem to have
          mitigating value.”      Tennard v. Dretke, 542 U.S. 274, 284–
          85 . . . (2004) (quoting McKoy v. North Carolina, 494 U.S. 433,
          440 . . . (1990)). Testimony that was adduced from Mitchell’s family
          and teachers about his record and character was relevant mitigating
          evidence because it had a tendency to show that imposition of the
          death penalty was not justified. See 18 U.S.C. § 3592(a)(8). By the
          same token, personal opinions about what the verdict should be are

5
 United States v. Sampson, Case No. 01-10384-LTS, 2016 WL 11573524, at *6 (D. Mass. May
13, 2016).
6
    Docket 707 at 4, 7, 11.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 3 of 7
           Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 3 of 7
          not probative of any statutory mitigating factor identified in
          § 3592(a)(1)–(8). Id. § 3592(a)(8). The district court had discretion to
          exclude irrelevant evidence, see Lockett v. Ohio, 438 U.S. 586, 605
          n.12 . . . (1978), and acted well within it here.7

          The Ninth Circuit thus construed the execution impact testimony as “relevant

mitigating evidence” and, in finding no abuse of discretion, held that the district

court had “dr[awn] a fine, but appropriate, line for testimony.”8 Like the Williams

court in the District of Hawaii, this Court will apply the principles from Mitchell and

allow the execution impact testimony that was deemed appropriate by the Ninth

Circuit and will “ke[ep] the jury focused on relevant mitigating evidence, i.e.,

‘evidence which tends logically to prove or disprove some fact or circumstance

which a fact-finder could reasonably deem to have mitigating value.’”9

          The government seeks to have the Court preclude testimony that is a “direct

statement[] of love and affection” and maintains that “testimony must identify a

defendant’s positive character traits, not merely imply that they exist.”10 The Court

finds that such a nuanced distinction would be unreasonable and unworkable for




7
    502 F.3d 931, 991 (9th Cir. 2007) (emphasis in original) (footnote omitted).
8
  Id.; see also United States v. O’Reilly, Case No. 05-80025, 2010 WL 11627650, at *1 (E.D. Mich.
June 23, 2010) (citing Mitchell and permitting execution impact testimony that defendant’s family
and friends love him and that a death sentence would have a negative impact on them as
“legitimate mitigating evidence”).
9
    Mitchell, 502 F.3d at 991 (quoting Tennard v. Dretke, 542 U.S. 274, 284–85 (2005)).
10
     Docket 707 at 10–11.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 4 of 7
           Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 4 of 7
lay witnesses in the emotionally charged environment of the sentencing phase and

will not preclude “direct statements of love and affection.”

          Rather, in accordance with Mitchell, witnesses may testify that Mr. Smith’s

“life has value.”11 Witnesses may also testify as to their emotional connection to

and affection for Mr. Smith.12 Witnesses may also give limited testimony about

“their wish for his life to be spared,” as that is the precise testimony that the Ninth

Circuit held was within the “fine, but appropriate line” of permissible execution

impact testimony in a capital sentencing trial.13

          However, a witness may not testify as to the specific impact Mr. Smith’s

execution would have on that witness, as that would not be relevant towards Mr.

Smith’s “background, record, or character or any other circumstance of the

offense.”14 To the extent it did have any relevance to Mr. Smith’s background,

character or offense, such relevance would be outweighed by “the danger of

creating unfair prejudice, confusing the issues, or misleading the jury.”15



11
  Williams, 18 F. Supp. 3d at 1071–72; cf. O’Reilly, 2010 WL 11627650, at *1 (“Testimony from
his family and friends that they love him, and that a death sentence would have a negative
impact on them relates to O’Reilly’s character, and shows there is something worthy about
O’Reilly as a human being.”).
12
  Mitchell, 502 F.3d at 991; Con-Ui, 2017 WL 1410913, at *3 (allowing defense to present
testimony “to demonstrate that Defendant has ‘the capacity to be of emotional value to others”
(quoting Oregon v. Stevens, 879 P.2d 162, 168 (Or. 1994) (en banc)).
13
     Mitchell, 502 F.3d at 991; Williams, 18 F.Supp.3d at 1071.
14
     18 U.S.C. § 3592(a)(8).
15
     18 U.S.C. § 3593(c).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 5 of 7
           Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 5 of 7
Witnesses will also be precluded from making any generalized plea for sympathy

or mercy, because any probative value of such testimony would be “outweighed

by the danger of creating unfair prejudice, confusing the issues, or misleading the

jury.”16

      II.     Speculative opinion about future conduct

            The government asserts that “speculative opinions about a defendant’s

future adjustment or potential positive contributions are inadmissible.”17 Mr. Smith

seems to maintain that although he cannot elicit testimony as to whether he “would

have a positive impact on others” in prison, he should not otherwise be limited in

eliciting “‘testimony about the future prospects’ for Mr. Smith” should he be given

a life sentence.18 The Court will permit the defense to elicit testimony about Mr.

Smith’s “record and character” that is based on a witness’s personal experience,

relationship, observations, and evaluation of Mr. Smith.19 However, in keeping

with the Court’s ruling that Mr. Smith’s former probation officers will not be allowed

“to testify as to matters that require speculation into Mr. Smith’s future actions,”20




16
     Id.
17
     Docket 707 at 2.
18
     Docket 804 at 2 (quoting Docket 707 at 7, 15–16).
19
     Mitchell, 502 F.3d at 991; Lightly, 616 F.3d at 364.
20
     Docket 918 at 28 (under seal).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 6 of 7
             Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 6 of 7
the Court will not allow Mr. Smith’s supporters to speculate as to his future conduct

in prison.

       In light of the foregoing, IT IS ORDERED that the motion at Docket 707 is

GRANTED IN PART AND DENIED IN PART as follows: Witnesses shall not testify

as to their personal opinion about the death penalty in general. Witnesses shall

not testify as to what sentence (the death penalty or life without parole) they think

the jury should impose in this case. Witnesses shall not make general pleas for

mercy. Witnesses shall not speculate as to how Mr. Smith might behave should

he be given a sentence of life without parole. Each party shall notify their witnesses

of these limitations, and neither party shall ask questions designed to elicit

prohibited testimony.21         However, witnesses may testify as to Mr. Smith’s

character, background, and value as a human being, including their emotional

connection to and affection for Mr. Smith and the value of his life to them and may

testify that they wish for his life to be spared. If the government seeks to introduce

information in rebuttal to any such testimony, it shall first raise the issue with the

Court outside the presence of the jury.

               DATED this 29th day of July, 2020, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE



21
  The Court finds it appropriate to issue an order regarding these limitations and declines Mr.
Smith’s invitation to “overrule this motion as moot with respect to those matters . . . about which
[defense] counsel agrees not to adduce evidence.” Docket 804 at 2.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Death Penalty Opinion and Execution Impact Testimony
Page 7 of 7
         Case 3:16-cr-00086-SLG Document 922 Filed 07/29/20 Page 7 of 7
